Exhibit 10.2

 

SHAREHOLDERS AGREEMENT

 

THIS SHAREHOLDERS AGREEMENT (the “Agreement”) is entered into to be effective as
of December 21, 2005 (the “Effective Date”), by and among COMPUCREDIT
CORPORATION, a Georgia corporation (collectively with any Affiliates that
acquire Shares pursuant to an Affiliate Transfer or any permitted successors and
assigns, “CCRT”), ML IBK POSITIONS, INC., a Delaware corporation (collectively
with any Affiliates that acquire Shares pursuant to an Affiliate Transfer or any
permitted successors and assigns, “Merrill Lynch”) and LIBERTY ACQUISITION,
INC., a Georgia corporation (the “Corporation”).  CCRT, Merrill Lynch and each
holder of Shares who may become a party hereto and execute a joinder to this
Agreement are sometimes hereinafter referred to collectively as the
“Shareholders” and individually as a “Shareholder.”  The Shareholders and the
Corporation are sometimes hereinafter referred to collectively as the “Parties”
and individually as a “Party.”

 

BACKGROUND:

 

A.                                   As of the date hereof CCRT owns all of the
issued and outstanding shares (the “Voting Shares”) of the Class A voting common
stock, $0.01 par value per share (the “Voting Common Stock”), and Merrill Lynch
owns all of the issued and outstanding shares (the “Non-Voting Shares,” and
together with the Voting Shares, the “Shares”) of the Class B non-voting common
stock, $0.01 par value per share (the “Non-Voting Common Stock,” and together
with the Voting Common Stock, the “Common Stock”), of the Corporation in the
following amounts:

 

CCRT

 

1000 Class A Voting Shares (80% of the outstanding Shares)

Merrill Lynch

 

250 Class B Non-Voting Shares (20% of the outstanding Shares)

 

B.                                     The Parties believe that it is in their
best interests to make provisions for the future disposition of the Common Stock
of the Corporation and to make certain other agreements.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby covenant and agree as follows:

 

1.                                       Definitions.  For purposes of this
Agreement, the terms set forth below shall be defined as follows:

 

“Affected Shares” shall have the meaning set forth in Section 3.1.

 

“Affiliate” shall mean (a) any Person directly or indirectly owning, controlling
or holding with power to vote more than 20% of the outstanding voting securities
of, or interests in, such

 

1

--------------------------------------------------------------------------------


 

other Person; (b) any Person more than 20% of whose outstanding voting
securities or interests are directly or indirectly owned, controlled or held
with power to vote by such other Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with such other Person;
(d) any officer, director, partner or member of such other Person; and (e) if
such other Person is an officer, director, partner or member, any company for
which such Person acts in any such capacity.  As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Affiliate Transfer” shall have the meaning set forth in Section 2.1.

 

“Anniversary Period” shall have the meaning set forth in the definition of
Optional Conversion Date.

 

“Buy-Sell Notice” shall have the meaning set forth in Section 5.1.

 

“Buy-Sell Right” shall have the meaning set forth in Section 5.1.

 

“CardWorks” shall have the meaning set forth in Section 9.1(b).

 

“CardWorks Acquisition” shall have the meaning set forth in Section 9.1(b).

 

“CardWorks Agreement” shall have the meaning set forth in Section 9.1(b).

 

“CCRT Common Stock” shall mean the common stock, no par value, of CompuCredit
Corporation existing on the date of this Agreement or any other shares of
capital stock or interests of CompuCredit Corporation into which such common
stock shall be reclassified or changed, including in the event of a merger,
consolidation or other similar transaction involving CompuCredit Corporation in
which CompuCredit Corporation is not the surviving Person, the common stock of
such surviving corporation.

 

“CCRT Conversion Shares” shall mean an amount equal to the quotient of (a) the
ML Outstanding Principal Investment; and (b) the Conversion Price.

 

“Change of Control of CCRT” shall mean:

 

(a)                                  the direct or indirect disposition of
substantially all the assets of CompuCredit Corporation (whether by sale, lease,
transfer, conveyance or other disposition), in one or a series of related
transactions to any person (as such term is used in Section 13(d)(3) of the
Exchange Act) (excluding, for the avoidance of doubt, portfolio sales to the
extent such sales would be customary for a business comparable to CompuCredit
Corporation);

 

(b)                                 the consummation of any transaction or
series of related transactions (including any merger or consolidation) resulting
in any Person (other than Key CCRT

 

2

--------------------------------------------------------------------------------


 

Stockholders and their Affiliates) becoming the beneficial owner (as determined
in accordance with Rules 13d-3 and 13d-5 under the Exchange Act, except that a
Person will be deemed to have beneficial ownership of all shares that such
Person has the right to acquire, whether such right is exercisable immediately
or only after passage of time) of more than 50% of the voting stock of
CompuCredit Corporation; provided, however, that no Change of Control shall be
deemed to have occurred pursuant to this clause (b) if the Key CCRT Stockholders
and entities controlled by them hold, in aggregate for all such individuals and
their controlled entities, beneficial ownership of the voting stock of
CompuCredit Corporation in a percentage greater than the percentage of such
Person’s beneficial ownership of the voting stock of CompuCredit Corporation;
and

 

(c)                                  the first day on which the majority of the
directors of CompuCredit Corporation are not Continuing Directors.

 

“Common Stock” shall have the meaning set forth in the Background to this
Agreement.

 

“Continuing Directors” shall mean individuals who constituted the Board of
Directors of CompuCredit Corporation as of the date of this Agreement (the
“Incumbent Directors”); provided that any individual becoming a director during
any year shall be considered to be an Incumbent Director if such individual’s
election, appointment or nomination was recommended or approved by at least
two-thirds of the other Incumbent Directors continuing in office following such
election, appointment or nomination present, in person or by telephone, at any
meeting of the Board of Directors of CompuCredit Corporation, after the giving
of a sufficient notice to each Incumbent Director so as to provide a reasonable
opportunity for such Incumbent Directors to be present at such meeting.

 

“Conversion Price,” as of any date, shall mean $1,000 divided by the Conversion
Rate as of such date.

 

“Conversion Rate,” as of any date, shall mean (a) with respect to a Time
Conversion, initially 20.0000 shares of CCRT Common Stock; (b) with respect to a
Dimunition Action Conversion, initially, 23.3754 shares of CCRT Common Stock; or
(c) with respect to a Material Action Conversion, the quotient of (i) $1,000
over (ii) the volume weighted average closing price for CCRT Common Stock for
the 30-trading days immediately prior to the Optional Conversion Date.  The
Conversion Rate shall be subject to standard weighted average anti-dilution
adjustments as set forth in Section 6.5 hereof; provided, however, that with
respect to a Material Action Conversion, the standard weighted average
anti-dilution adjustments shall only be for the 30-trading day period
immediately prior to the Optional Conversion Date.

 

“Corporation Offered Securities” shall have the meaning set forth in
Section 10.1.

 

“CSSI Note” shall have the meaning set forth in Section 9.2.

 

“Dimunition Action” shall mean any action that CardWorks or any of its
Affiliates takes or permits that causes, directly or indirectly, (a) the
transfer of CardWorks’ or any of its

 

3

--------------------------------------------------------------------------------


 

subsidiaries’ businesses in any material respect or (b) results in the transfer
of all or substantially all of CardWorks’ or any of its subsidiaries’ assets, in
each case, to CompuCredit Corporation or any of CompuCredit Corporation’s
non-CardWorks Affiliates in a transaction other than on an arm’s-length basis.

 

“Dimunition Action Conversion” shall mean a conversion pursuant to paragraph
(c) of the definition of “Optional Conversion Date”.

 

“Dimunition Action Period” shall have the meaning set forth in the definition of
Optional Conversion Date.

 

“Dividend Reduction Amount” shall mean (a) for a Time Conversion or Dimunition
Action Conversion, an amount equal to the aggregate amount of distributions made
by the Corporation to Merrill Lynch from the date Merrill Lynch first acquires
its Shares until the Optional Conversion Date; and (b) for a Material Action
Conversion, zero.

 

“Fair Market Value” shall have the meaning set forth in Section 7.1.

 

“FMV of ML Shares” shall have the meaning set forth in Section 5.1.

 

“Fundamental Transaction” means any (i) reorganization or reclassification of
the Corporation’s Shares, share exchange, merger or consolidation of the
Corporation into or with another Person, that would result in the transfer of
50% or more of the outstanding voting power of the Corporation or in which the
Shareholders immediately prior to such transaction would own, directly or
indirectly, as a result of such transaction, less than 50% of the voting
securities of the successor entity or surviving company immediately thereafter
or (ii) sale, transfer or other disposition of all or substantially all of the
Corporation’s property, assets or business to a non-Affiliate.

 

“Initial Term” shall have the meaning set forth in Section 11.1.

 

“Key CCRT Stockholders” shall mean David G. Hanna, Frank J. Hanna III, Richard
W. Gilbert and Richard R. House.

 

“Management Issuance” means any issuance by the Corporation of any shares of
Common Stock, or any rights, options or warrants directly or indirectly to
purchase shares of Common Stock, pursuant to any employee benefit plan of the
Corporation or its subsidiaries, or pursuant to any employment agreement or
arrangement between the Corporation (or its subsidiaries) and any employee
thereof, approved by the Board of Directors of the Corporation, which issuances,
if any, in the aggregate shall not exceed five percent (5%) of the outstanding
shares of Common Stock on a fully diluted basis.

 

“Material Action” shall mean any of the following actions taken by the
Corporation, or, with respect to clause (e) below, the Corporation or the
applicable regulatory body: (a) the liquidation, dissolution, winding-up of the
Corporation’s business or otherwise terminating the

 

4

--------------------------------------------------------------------------------


 

Corporation’s existence other than pursuant to a Fundamental Transaction,
(b) the issuance, agreement to issue or granting of an option to acquire any
security of the Corporation (including any securities that are convertible into
or exchangeable for other securities or interests of the Corporation) that rank
senior to the Common Stock (other than any CSSI Note); (c) the redemption,
purchase, acquisition or making of a liquidation payment with respect to any of
the Corporation’s capital stock other than on a pro rata basis based on each
Shareholder’s Share Ownership Percentage; (d) the carrying on of any business
other than that of holding the capital stock of CardWorks or any successor
entity thereto or (e) the taking of any action by the Corporation that would
cause Merrill Lynch to be deemed to “control” the Corporation under the Bank
Holding Company Act, the Federal Deposit Insurance Act or the Utah Code, or any
determination by a regulatory body that Merrill Lynch has such “control” of the
Corporation (such action or determination, a “Regulatory Event”).

 

“Material Action Conversion” shall mean a conversion pursuant to paragraph
(b) of the definition of “Optional Conversion Date”.

 

“Material Action Period” shall have the meaning set forth in the definition of
Optional Conversion Date.

 

“ML Original Investment” shall mean an amount equal to 20% of the Purchase Price
(as such term is defined in the CardWorks Acquisition Agreement, or such other
amount as agreed to be paid by Corporation).

 

“ML Outstanding Principal Investment” shall mean an amount equal to the positive
difference, if any, between (i) (a) for a Time Conversion or Dimunition Action
Conversion, an amount equal to the ML Original Investment, or (b) for a Material
Action Conversion, the FMV of ML Shares immediately prior to the Optional
Conversion Date; and (ii) the Dividend Reduction Amount at the Optional
Conversion Date.

 

“Non-Voting Common Stock” shall have the meaning set forth in the Background to
this Agreement.

 

“Non-Voting Shares” shall have the meaning set forth in the Background to this
Agreement.

 

“Nonoffering Shareholder” shall have the meaning set forth in Section 3.1.

 

“Objecting Shareholder” shall have the meaning set forth in Section 7.1.

 

“Offering Shareholder” shall have the meaning set forth in Section 3.1.

 

“Offer Notice” shall have the meaning set forth in Section 3.1.

 

“Optional Conversion Date” shall mean any date on which Merrill Lynch exercises
its right to convert its Shares into CCRT Common Stock or cash, as applicable
(a) that is during the

 

5

--------------------------------------------------------------------------------


 

period commencing on the Three Year Anniversary and ending on the date that is
three years after the Three Year Anniversary (the “Anniversary Period”);
(b) that is within 60 days following Merrill Lynch having actual knowledge (by
delivery of notice by the Corporation or otherwise) that a Material Action has
occurred (a “Material Action Period”); or (c) that is within 60 days following
Merrill Lynch having actual knowledge (by delivery of notice by CompuCredit
Corporation or otherwise) that a Dimunition Action has occurred (a “Dimunition
Action Period”).

 

“Organizational Documents” shall mean the Articles of Incorporation and Bylaws
of the Corporation, and this Agreement, as each shall be amended from time to
time.

 

“Person” shall mean an individual, limited liability company, partnership,
corporation, trust, unincorporated association, joint stock company or other
entity or association.

 

“Preemptive Rights Notice” shall have the meaning set forth in Section 10.2.

 

“Regulatory Event” shall have the meaning set forth in the definition of
Material Action.

 

“Right of First Refusal” shall have the meaning set forth in Section 3.2.

 

“Share Ownership Percentage” shall mean the quotient obtained by dividing the
total number of Shares held by a Shareholder by the total number of Shares then
outstanding.

 

“Shares” shall have the meaning set forth in the Background to the Agreement.

 

“Share Transfer” shall have the meaning set forth in Section 2.1.

 

“Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated as of
the date hereof, between CompuCredit Corporation and ML IBK Positions, Inc.

 

“Tag-Along Right” shall have the meaning set forth in Section 3.2.

 

“Three-month LIBOR” means the London interbank offered rate (expressed as
percentage per annum) for U.S. dollar deposits of an amount equal to or
comparable to the principal amount of the CSSI Note having a three-month
maturity that appears on Telerate Page 3750 as of 11:00 a.m. (London time) on
the date of determination.  As used herein, “Telerate Page 3750” means the
display designated as “Page 3750” on the Moneyline Telerate Service or such
other page as may replace Page 3750 on that service or such other service or
services as may be nominated by the British Bankers’ Association as the
information vendor for purposes of displaying London interbank offered rates for
U.S. dollar deposits.

 

“Three Year Anniversary” shall mean the date that is three years after the
closing date of the CardWorks Acquisition.

 

6

--------------------------------------------------------------------------------


 

“Time Conversion” shall mean a conversion pursuant to paragraph (a) of the
definition of “Optional Conversion Date”.

 

“Transfer Notice” shall have the meaning set forth in Section 7.1.

 

“Valuation Period” shall have the meaning set forth in Section 7.2.

 

“Voting Common Stock” shall have the meaning set forth in the Background to this
Agreement.

 

“Voting Shares” shall have the meaning set forth in the Background to this
Agreement.

 

2.                                       Share Transfer Restrictions.

 

2.1                                 No Shareholder shall, directly or
indirectly, sell, assign, transfer, convey (by gift, testamentary disposition,
the laws of intestate succession or otherwise), pledge, hypothecate, encumber or
otherwise dispose of any or all of its Shares (each a “Share Transfer”), whether
directly or indirectly, without first complying with the terms of this
Agreement; provided, however, that no Shareholder will be restricted from
(a) selling or otherwise transferring any of its Shares to any of its Affiliates
(an “Affiliate Transfer”) or (b) pledging, mortgaging or otherwise encumbering
all or any part of its rights with respect to its Shares as security for
borrowed funds or other obligations incurred by such Shareholder.  Any Share
Transfer or attempted Share Transfer not in accordance herewith shall be null
and void and of no force or effect.

 

2.2                                 The holder of the Shares pursuant to any
Affiliate Transfer or other permitted Share Transfer, or any holder of any
shares of Common Stock issued by the Corporation subsequent to the date of this
Agreement, including any Person who becomes a Shareholder as a result of a
Management Issuance, shall become a Party hereto and shall be subject to the
provisions of this Agreement.  Any additional shares of Common Stock issued by
the Corporation shall constitute “Shares” hereunder and the certificates
representing any such Shares shall bear the legend required by Section 8 hereof.

 

3.                                       Right of First Refusal.

 

3.1                                 In the event any Shareholder (an “Offering
Shareholder”) desires to make a Share Transfer (the Shares subject to such Share
Transfer hereinafter referred to as the “Affected Shares”) to a non-Affiliate,
the Offering Shareholder must first deliver written notice thereof (an “Offer
Notice”) to the Corporation and the other Shareholders (referred to as the
“Nonoffering Shareholders”).  The Offer Notice must:

 

(a)                                  state the price, measured in dollars and
payable solely in cash or immediately available funds, for which the Offering
Shareholder is willing to sell, and the third party is willing to buy, the
Affected Shares, the number of Affected Shares to be transferred and all other
material economic terms of the proposed Share Transfer; and

 

7

--------------------------------------------------------------------------------


 

(b)                                 include by attachment all documents and such
other information as may be material to the Nonoffering Shareholders, including
such document or information as provided by or to be provided by the Offering
Shareholder to the Person to whom the Offering Shareholder is considering
selling its Affected Shares.

 

3.2                                 (a)                                  The
Nonoffering Shareholders may elect: (i) to purchase the portion of such Offering
Shareholder’s Affected Shares set forth in Section 3.2(b) (the “Right of First
Refusal”) at a price equal to the product of (A) the Fair Market Value of all
outstanding Shares, and (B) the quotient obtained by dividing the Affected
Shares being purchased by such Nonoffering Shareholder by the total number of
outstanding Shares; or (ii) to require such Offering Shareholder to permit the
Nonoffering Shareholders to participate in such Share Transfer (the “Tag-Along
Right”) pro rata with the Offering Shareholder based on each Shareholder’s
respective Share Ownership Percentage at the time of the applicable Offer Notice
at an aggregate price equal to the product of (A) the Fair Market Value of all
outstanding Shares and (B) the percentage of outstanding Shares being
transferred pursuant to the Share Transfer.  If Merrill Lynch exercises its
Tag-Along Right with respect to a Share Transfer initiated by CCRT, the
purchaser of any Non-Voting Shares from Merrill Lynch shall have the right to
exchange, and the Corporation hereby agrees to exchange, its Non-Voting Shares
into Voting Shares.

 

(b)                                 With respect to the exercise of any Right of
First Refusal, the number of Shares each Shareholder shall be entitled to
purchase shall be as follows: (i) if the Offering Shareholder is Merrill Lynch,
then CCRT shall have the right to acquire one hundred percent (100%) of the
Affected Shares, and no other Shareholder shall have a Right of First Refusal
with respect to such Affected Shares; (ii) if the Offering Shareholder is CCRT,
then Merrill Lynch shall have the right to acquire one hundred percent (100%) of
the Affected Shares, and no other Shareholder shall have a Right of First
Refusal with respect to such Affected Shares; and (iii) if the Offering
Shareholder is any Person other than CCRT or Merrill Lynch, then CCRT and
Merrill Lynch shall have the right to acquire the Affected Shares on a pro rata
basis as between CCRT and Merrill Lynch.  In the event either CCRT or Merrill
Lynch does not purchase its entire pro rata share of the Affect Shares pursuant
to clause (iii) above, then, if the other party has purchased its full pro rata
share, it may elect to purchase any remaining Affected Shares.

 

(c)                                  Each Nonoffering Shareholder shall notify
the Offering Shareholder of such Nonoffering Shareholder’s election to exercise
its Right of First Refusal or its Tag-Along Right by delivering written notice
of such election to the Offering Shareholder as soon as practicable but in any
event within 10 business days after delivery of the Offer Notice.  All transfers
pursuant to this Section 3.2 shall be made on the terms specified in the Offer
Notice; provided, however, that the price shall be determined in accordance with
Section 3.2(a).

 

3.3                                 If the Nonoffering Shareholders have elected
to purchase the Affected Shares from the Offering Shareholder, the transfer of
such Affected Shares shall be consummated as soon as practicable after the
delivery of the election notices provided in Section 3.2, but in any event
within 60 days after the delivery of the Offer Notice.  All sales made pursuant
to

 

8

--------------------------------------------------------------------------------


 

Section 3.2(a)(ii) shall be made simultaneously with the transfer by the
Offering Shareholder.

 

3.4                                 After expiration of the 10-business-day
period referred to in Section 3.2, the rights afforded to the Nonoffering
Shareholders shall terminate and the Offering Shareholder shall have the right
for a period of 60 days to effect the Share Transfer on the terms and conditions
stated in the Offer Notice.

 

3.5                                 Notwithstanding anything set forth herein to
the contrary, without CCRT’s consent Merrill Lynch shall not participate in a
Share Transfer to a Person other than CCRT to the extent (a) it would cause such
third party to be deemed to “control” Merrick Bank Corporation, a subsidiary of
the Corporation, under the Bank Holding Company Act, the Federal Deposit
Insurance Act or the Utah Code, and (b) such Person is subject to the provisions
of the Bank Holding Company Act, the Federal Deposit Insurance Act or the Utah
Code, as applicable.

 

4.                                       Drag-Along Rights.

 

4.1                                 To the extent the Corporation’s Board of
Directors approves a Fundamental Transaction, the Corporation shall have the
right to require all other Shareholders to consent to the Fundamental
Transaction, including, without limitation, (i) becoming a party to any and all
agreements to which CCRT becomes a party, including agreements providing for
indemnification to which CCRT is subject; provided that (A) in no event shall a
Shareholder be required to provide indemnification in an amount greater than
such Shareholder’s pro rata share (based upon the Share Ownership Percentage of
such Shareholder) of the total indemnification being provided by all
Shareholders and (B) Merrill Lynch shall receive copies of such agreements and
shall have the opportunity to review and negotiate in good faith such
agreements; provided, however, that CCRT’s failure to provide Merrill Lynch with
such agreements or to provide Merrill Lynch with the opportunity to review and
negotiate in good faith such agreements shall not relieve Merrill Lynch of its
obligations set forth in clauses (ii) through (iv) below and Section 4.3;
provided, further, that CCRT shall control and have final determination with
respect to such negotiations, which right shall not relieve Merrill Lynch of its
obligations set forth in this clause (i); (ii) voting all Shares held by such
Shareholder or any of its Affiliates in favor of the Fundamental Transaction;
(iii) delivering all Shares held by such Shareholder or any of its Affiliates;
and (iv) if the proposed Fundamental Transaction is a sale of less than all of
the Shares, subject to Section 4.3 below, selling the same percentage of such
Shareholder’s Shares as sold by CCRT; provided that any sale of Shares pursuant
to this Section 4.1 shall be made at Fair Market Value; provided, further, that
if Merrill Lynch sells its Non-Voting Shares to another Person pursuant to
clause (iv) above, such Person shall have the right to exchange, and the
Corporation hereby agrees to exchange, such Non-Voting Shares into Voting
Shares.

 

4.2                                 The Corporation or CCRT, as applicable,
shall give written notice to the other Shareholders of a proposed Fundamental
Transaction, which notice shall be given as early as reasonably practicable but
in no event less than 30 days prior to such Fundamental Transaction.  Any notice
provided pursuant to this Section 4.2 by the Corporation or CCRT to the other
Shareholders shall contain the information required to be included in an Offer
Notice.

 

9

--------------------------------------------------------------------------------


 

4.3                                 Each of the Shareholders will bear their pro
rata share (based upon the number of Shares sold) of the reasonable costs and
expenses of any Fundamental Transaction pursuant to Section 4.1 to the extent
such costs and expenses are incurred for the benefit of all Shareholders and are
not otherwise paid by the Corporation or the acquiring party.  For purposes of
this Section 4.3, costs and expenses incurred in exercising reasonable efforts
to take all actions in connection with the consummation of a Fundamental
Transaction in accordance with Section 4.1 shall be deemed to be for the benefit
of all Shareholders.  Costs and expenses incurred by any Shareholder on its own
behalf will not be considered costs and expenses of the sale for purposes of
this Section 4.3.

 

4.4                                 Merrill Lynch will not be required as a
result of a sale of any portion of their Shares pursuant to Section 4.1 to agree
to any covenants not to compete or not to solicit customers, employees or
suppliers of any party to the sale of the Shares pursuant to this Article 4.

 

5.                                       Buy-Sell Rights.

 

5.1                                 In the event of (i) an event of default, or
failure to perform any material provision, covenant or agreement, by the
Corporation or CCRT under any of the Organizational Documents, which event of
default or failure to perform has not been cured within 30 days of receipt of
written notice by the Corporation or CCRT, as the case may be, to Merrill Lynch
or actual knowledge, whichever is earlier, of such default or failure to
perform, or (ii) a Change of Control of CCRT, Merrill Lynch shall have the right
(a “Buy-Sell Right”) to require CCRT to purchase all Shares held by Merrill
Lynch, and CCRT shall have the obligation to acquire all Shares held by Merrill
Lynch, at a price (the “FMV of ML Shares”) equal to the product of (A) the Fair
Market Value of all outstanding Shares and (B) the Share Ownership Percentage of
Merrill Lynch.  The Buy-Sell Right shall be exercised by delivery to CCRT from
Merrill Lynch of written notice (the “Buy-Sell Notice”) of its intention to
exercise its rights pursuant to this Section 5.1 within 15 business days
following the occurrence of an action described in clauses (i) and (ii) above
and setting forth Merrill Lynch’s proposed Fair Market Value for all outstanding
Shares.

 

5.2                                 The purchase of Shares by CCRT from Merrill
Lynch pursuant to Section 5.1 shall be consummated as soon as practicable, but
in any event within 60 days of the date of the applicable Buy-Sell Notice.

 

6.                                       Optional Conversion Right.

 

6.1                                 Notwithstanding anything set forth herein to
the contrary, during the Anniversary Period or any Dimunition Action Period or
Material Action Period, Merrill Lynch shall have the right, in its sole
discretion, to convert its Shares into CCRT Common Stock in an amount equal to
the CCRT Conversion Shares or, solely with respect to a Dimunition Action
Conversion, request cash consideration from CCRT for Merrill Lynch’s Shares. 
Merrill Lynch shall notify CompuCredit Corporation of Merrill Lynch’s election
to exercise its optional conversion right pursuant to this Article 6 by
delivering written notice to CompuCredit

 

10

--------------------------------------------------------------------------------


 

Corporation as soon as practicable, but in no event later than the end of the
Anniversary Period or any applicable Dimunition Action Period or Material Action
Period.

 

6.2                                 If Merrill Lynch elects to convert its
Shares into CCRT Common Stock under the Dimunition Action Conversion
alternative, or if the conversion is a Time Conversion or a Material Action
Conversion, CCRT may elect, in its sole discretion, in lieu of converting the
Shares into shares of CCRT Common Stock, to purchase the Shares for cash in an
amount equal to the product of (a) the CCRT Conversion Shares; and (b) the
30-day volume averaged market price of CCRT Common Stock immediately prior to
the Optional Conversion Date, or, if CompuCredit Corporation is not listed on
any exchange or reported by Nasdaq, the Fair Market Value, determined pursuant
to Section 7.2 below, of a share of CCRT Common Stock.

 

6.3                                 If Merrill Lynch elects to receive, in its
sole discretion, cash consideration for its Shares under the Dimunition Action
Conversion alternative, CCRT shall purchase Merrill Lynch’s Shares in an amount
equal to the Fair Market Value of Merrill Lynch’s Shares immediately prior to
the date such Dimunition Action occurred.

 

6.4                                 To the extent Merrill Lynch would receive
any fractional share of CCRT Common Stock or interest, as applicable, Merrill
Lynch shall receive a full share in lieu of such fractional share and Merrill
Lynch shall pay CCRT an amount equal to the product of (a) 1 minus such fraction
and (b) the Conversion Price at the Optional Conversion Date.

 

6.5                                 The Conversion Rate shall be adjusted from
time to time by CompuCredit Corporation in accordance with the provisions of
Sections 10.4 (“Adjustment of Conversion Rate”) and 10.5 (“Effect of
Reclassification, Consolidation, Merger or Sale”) of the Indenture between
CompuCredit Corporation and Wachovia Bank, National Association, dated as of
May 27, 2005, included in the 8-K filing with the Securities and Exchange
Commission as of May 24, 2005 (“Indenture”). For the purpose of this
Section 6.5, (a) the definition of Conversion Rate used herein shall be used in
lieu of the definition of Conversion Rate set forth in the Indenture; (b) all
other defined terms used in the Indenture shall have the meaning set forth with
respect to each such defined term set forth in the Indenture; and (c) the
provisions set forth in such sections of the Indenture shall apply hereto
notwithstanding the amendment, modification or termination of the Indenture.

 

6.6                                 The issue of stock certificates for CCRT
Common Stock upon a conversion under this Article 6 shall be made without charge
to the converting Persons for any tax in respect of the issue thereof, except
for applicable withholding, if any.  CompuCredit Corporation shall not, however,
be required to pay any tax or duty which may be payable in respect of any
transfer involved in the issue and delivery of stock in any name other than that
of the converting Persons, and CompuCredit Corporation shall not be required to
issue or deliver any such stock certificate unless and until the Person or
Persons requesting the issue thereof shall have paid to CompuCredit Corporation
the amount of such tax or shall have established to the satisfaction of
CompuCredit Corporation that such tax has been paid.

 

11

--------------------------------------------------------------------------------


 

6.7                                 The CCRT Common Stock issued to Merrill
Lynch pursuant to a conversion under this Article 6 shall be subject to the
registration requirements set forth on Exhibit A attached hereto.

 

6.8                                 Notwithstanding anything set forth herein to
the contrary, if the conversion of Merrill Lynch’s Shares into CCRT Conversion
Shares would cause a Regulatory Event, Merrill Lynch shall receive an equivalent
amount of cash, determined in accordance with Section 6.2, in lieu of the CCRT
Conversion Shares to the extent of the portion of the CCRT Conversion Shares
that would cause such Regulatory Event.

 

7.                                       Determination of Fair Market Value.

 

7.1                                 As used in this Agreement, “Fair Market
Value” shall mean an amount equal to the market value of all of the Shares
outstanding at the time of a proposed Share Transfer as set forth in any notice
of such Share Transfer required to be delivered pursuant to Section 3.1,
Section 4.2 or Section 5.1 hereof (each a “Transfer Notice”); provided, however,
that if, in the reasonable judgment of (i) in the case of a Share Transfer
pursuant to Article 3, the Nonoffering Shareholder (but shall not be a
Shareholder other than Merrill Lynch or CCRT), (ii) in the case of a Share
Transfer pursuant to Article 4, Merrill Lynch, or (iii) in the event of a
proposed Share Transfer pursuant to Article 5, CCRT (such Shareholder, in each
case, the “Objecting Shareholder”), (A) Fair Market Value cannot be determined
readily and explicitly from the terms of such Transfer Notice or (B) the
proposed Share Transfer is not on marketable or arms-length terms, then within
five business days following the receipt of the Transfer Notice, the Objecting
Shareholder shall deliver to the Corporation and the other Shareholder notice of
the Objecting Shareholder’s intent to have Fair Market Value determined in
accordance with Section 7.2.

 

7.2                                 (a)                                  Fair
Market Value may be established, pursuant hereto, by the mutual agreement of the
Shareholders, within fifteen business days following the receipt of any notice
delivered pursuant to Section 7.1 from an Objecting Shareholder as to Fair
Market Value (the “Valuation Period”).  If the Shareholders fail to agree on the
Fair Market Value prior to the end of the Valuation Period, then Fair Market
Value shall be calculated pursuant to the procedures set forth in
Section 7.2(b) hereof.

 

(b)                                 Unless otherwise determined pursuant to
Sections 7.1 or 7.2(a) of this Agreement, “Fair Market Value” shall be
determined in accordance with the provisions of this Section 7.2(b).  Within
five business days after the end of the Valuation Period, the Objecting
Shareholder shall propose to the other Shareholder the names of three nationally
recognized independent appraisers and/or investment bankers to be used by the
Shareholders in determining Fair Market Value.  Within five business days of its
receipt of such list of proposed appraisers or investment bankers, the
non-Objecting Shareholder shall select one of said firms from the list provided
by the Objecting Shareholder, and the Corporation shall promptly engage such
selected firm, which shall have twenty business days from and after its
selection to determine the Fair Market Value of the Shares on a going concern
basis and not on the basis of a liquidation or termination of the business
unless the Corporation has proposed liquidation,

 

12

--------------------------------------------------------------------------------


 

termination or a similar proceeding.  The costs of such determination by the
selected firm shall be borne equally by the Shareholders; provided that, if the
Fair Market Value finally determined by said firm is within ten percent (10%) of
the proposed Fair Market Value as set forth in the applicable Transfer Notice,
then the Objecting Shareholder shall pay all of such costs of the selected firm.

 

7.3                                 Each determination of the Fair Market Value
of the Shares pursuant to this Article 7 shall be final, binding and conclusive
on all Parties.

 

8.                                       Legend.  Each stock certificate(s) of
the Corporation representing Shares subject to this Agreement shall bear in
conspicuous type the following legend:

 

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE (AND ALL TRANSFERS OR
PLEDGES HEREOF) ARE SUBJECT TO THE RESTRICTIONS OF AND ARE TRANSFERABLE ONLY IN
COMPLIANCE WITH THE PROVISIONS OF THAT CERTAIN SHAREHOLDERS AGREEMENT, DATED TO
BE EFFECTIVE AS OF DECEMBER 20, 2005, BY AND AMONG LIBERTY ACQUISITION, INC.
(THE “CORPORATION”) AND ITS SHAREHOLDERS, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE CORPORATION.  ANY ATTEMPTED TRANSFER OR PLEDGE HEREOF IN
VIOLATION OF THE TERMS OF SUCH SHAREHOLDERS AGREEMENT SHALL BE NULL AND VOID AND
OF NO FURTHER FORCE OR EFFECT.”

 

In the event that such legend cannot practicably be placed on the face of such
certificate, either alone or in connection with other legends required by law or
by agreement to be placed on the face of such certificate, the legend shall be
set out on the back of the certificate, and notice thereof shall be given in
conspicuous type on the front.

 

9.                                       Directors and Management.

 

9.1                                 Board Composition; Voting.

 

(a)                                  The Corporation and the Shareholders shall
take all necessary action to cause the Board of Directors of the Corporation to
be comprised of three directors.  The Shareholders hereby agree that, with
respect to any vote by them for the election of directors of the Corporation
(whether said vote shall be in writing, by consent or at a regular or special
meeting), the Shareholders shall at all times throughout the term hereof vote
for the election of three nominees of CCRT.

 

(b)                                 Merrill Lynch shall have the right to
appoint up to two representatives to attend all meetings of the Board of
Directors of the Corporation and, following the completion of the proposed
acquisition of all outstanding capital stock of CardWorks, Inc. (“CardWorks”) by
the Corporation (the “CardWorks Acquisition”), pursuant to the terms of that

 

13

--------------------------------------------------------------------------------


 

certain Stock Purchase Agreement, dated September 25, 2005, by and between the
Corporation and CardWorks, L.P. (the “CardWorks Agreement”), the Corporation
shall take such action as is necessary to permit Merrill Lynch to appoint two
representatives to attend all meetings of the Board of Directors of CardWorks;
provided that such representatives shall have no right to vote on any matters
considered and acted upon by the Board of Directors of the Corporation or
CardWorks, as the case may be; provided, further, that the Board of Directors of
the Corporation or CardWorks, as the case may be, may exclude such Merrill Lynch
representatives from any discussions pertaining to Merrill Lynch’s potential or
actual participation in any lending or securitization facilities of CardWorks or
any of its Affiliates.  Such representatives shall be entitled to receive all
materials provided to the directors of the Corporation or CardWorks at the same
time such materials are delivered to the directors of the Corporation or
CardWorks, as the case may be.

 

(c)                                  The Board of Directors of the Corporation
shall meet not less than quarterly each fiscal year.

 

(d)                                 In connection with any matter that by law
requires approval of the Non-Voting Common Stock voting as a separate class,
Merrill Lynch or any Person who becomes a holder of the Non-Voting Shares, shall
vote such Non-Voting Shares in accordance with the recommendation of the Board
of Directors of the Corporation.

 

9.2                                 Funding of CSSI Losses.  In the event that
the Board of Directors of the Corporation shall deem it necessary, or if the
Corporation is required by law, to make a capital contribution to any subsidiary
(direct or indirect) of the Corporation as a result of any CSSI Losses (as
defined in the CardWorks Agreement), CCRT hereby agrees to fund the full amount
of such capital contribution in the form of loan by CCRT to the Corporation and
Merrill Lynch shall have no obligation to purchase any additional Shares or make
any capital contribution to the Corporation as a result of any CSSI Losses.  The
Corporation shall issue a senior note in favor of CCRT (the “CSSI Note)
evidencing such loan and the amount of any such CSSI Note shall be an amount
equal to the positive difference, if any, between (i) the total amount of the
CSSI Losses and (ii) the maximum amount of CSSI Losses that can reasonably be
funded by CardWorks, as determined in the sole discretion of the Board of
Directors of CardWorks.  Such CSSI Note, if any, shall mature three years from
the date of issuance and shall bear interest at a rate per annum equal to the
lesser of (A) Three-month LIBOR determined as of the date of issuance of the
CSSI Note and reset quarterly, plus 3.0% and (B) 10.0%.  Interest on and the
principal amount of the CSSI Note shall be repaid from cash dividends or
distributions paid by CardWorks to the Corporation and the Corporation shall not
cause any distributions or dividends to be paid on the Shares or any other
equity securities of the Corporation until such time as the CSSI Note is paid in
full.

 

9.3                                 Financing Right of First Refusal.  For the
period commencing on the closing of the CardWorks Acquisition and ending on the
earlier of (i) that date that is five years from the date of the closing of the
CardWorks Acquisition, and (ii) the date on which Merrill Lynch no longer owns
any Shares, Merrill Lynch shall have a right of first refusal to provide any

 

14

--------------------------------------------------------------------------------


 

credit card receivables lending facilities and no less than 50% of all
securitization activities undertaken with respect to or related to CardWorks.

 

9.4                                 Delivery of Financial Statements.  The
Corporation shall furnish to CCRT and Merrill Lynch, and shall cause CardWorks
to deliver to CCRT and Merrill Lynch, such financial information as shall
reasonably be requested by either CCRT and Merrill Lynch including (i) audited
financial statements of the Corporation and CardWorks, respectively, as the end
of each fiscal year, which audited financial statements shall include a balance
sheet and income statement, and (ii) a monthly report prepared by management of
the Corporation or CardWorks, as the case may be, which monthly report shall
include an income statement prepared in accordance with GAAP and, with respect
to CardWorks, detailed reports on the performance of credit card receivables and
accounts of Merrick Bank Corporation, which reports shall contain the types of
information that are consistent with the information delivered by CCRT to
Merrill Lynch in past transactions; provided that no such information shall be
delivered to Merrill Lynch that is prohibited by applicable law, rules or
regulations.  The financial information prepared in accordance with this
Section 9.4 shall be reviewed by the Boards of Directors of the Corporation and
CardWorks, as applicable, on a quarterly basis.

 

10.                                 Preemptive Rights.

 

10.1                           If the Corporation shall issue any shares of
Common Stock or other securities (whether debt or equity) of the Corporation, or
any rights, options or warrants directly or indirectly to purchase shares of
Common Stock or other securities of the Corporation (the “Corporation Offered
Securities”), except pursuant to a Management Issuance, then CCRT and Merrill
Lynch shall be entitled to purchase, on the same terms and conditions, a pro
rata portion of the Corporation Offered Securities (which shall be a fraction of
the Corporation Offered Securities determined by dividing the number of Shares
owned by either CCRT or Merrill Lynch, as the case may be, by the sum of (i) the
total number of outstanding Shares, (ii) any shares of Common Stock issuable
upon exercise or conversion of any securities of the Corporation and (iii) the
total number of shares of any other securities outstanding as of such date
having voting rights substantially similar to those of the Common Stock).  In
the event that either CCRT or Merrill Lynch elects to acquire less than its pro
rata share of the new securities to be issued, then the other party electing to
purchase its pro rata share of the new securities shall be entitled to acquire
any such unsubscribed securities.

 

10.2                           The Corporation shall provide a written notice
(the “Preemptive Rights Notice”) of any proposed issuance of new securities
subject to this Article 10 to all Shareholders, and each Shareholder may elect
to purchase such new securities in accordance herewith by giving written notice
to the Corporation within 10 business days following its receipt of the
Preemptive Rights Notice.  Any notice given by a Shareholder pursuant to this
Section 10.2 shall constitute an irrevocable commitment to purchase from the
Corporation the amount of such new securities set forth in this notice.  The
closing of any purchase by the Shareholders shall be made no later than 90 days
following the date of the Preemptive Rights Notice or such other date as the
Corporation and the Shareholders may mutually agree.  If, subsequent to the date
of the Preemptive Rights Notice, the Corporation alters the price or other
significant terms and conditions of the offering that a reasonable investor
would consider material to the decision to

 

15

--------------------------------------------------------------------------------


 

purchase such securities, or the Corporation has not sold such securities within
90 days after the date of the Preemptive Rights Notice, the Corporation shall
provide another Preemptive Rights Notice to the Shareholders with respect to any
subsequent issuance and will otherwise comply with the provisions of this
Article 10 to the extent applicable to such issuance.

 

11.                                 Term.

 

11.1                           This Agreement shall become effective as of the
Effective Date and shall, unless sooner terminated pursuant to Section 11.2
hereof, continue in full force and effect as provided herein for an initial term
(the “Initial Term”) of 20 years thereafter.  This Agreement shall be
automatically renewed for an additional 20-year period after the expiration of
the Initial Term, provided that all Parties consent in writing prior to the
expiration of the Initial Term.

 

11.2                           This Agreement shall terminate on the occurrence
of any of the following events:

 

(a)                                  the liquidation in bankruptcy or
dissolution of the Corporation;

 

(b)                                 a single Shareholder and its Affiliates
becoming the owner of all of the outstanding Shares; or

 

(c)                                  the execution of a written instrument to
that effect by the Corporation and all Shareholders of the Corporation who are
then Parties to this Agreement;

 

provided, however, that no termination of this Agreement shall in any way
relieve any Party hereof from any liability arising as a result of any breach of
this Agreement by such Party prior to the effective date of such termination.

 

11.3                           Upon the termination of this Agreement, all
Shares shall be relieved from the terms and provisions hereof, and any
certificates evidencing such Shares may be surrendered to the Corporation for
cancellation and issuance of a new certificate without the legend provided for
in Section 8 of this Agreement.

 

12.                                 Notices.

 

12.1                           All notices, consents, requests and other
communications hereunder shall be in writing and shall be sent by hand delivery,
by certified or registered mail (return-receipt requested), by a recognized
national overnight courier service, or by facsimile (with written confirmation
of transmission) to a Party at the address or facsimile number set forth below
such Party’s signature hereto (or such other address or facsimile number that
such Party designates by written notice to the other Parties).

 

12.2                           Notices delivered pursuant to Section 12.1 shall
be deemed given: (a) at the time delivered, if personally delivered; (b) at the
time received, if mailed; (c) at the time of

 

16

--------------------------------------------------------------------------------


 

written confirmation of transmission, if delivered by facsimile before 5:00 p.m.
Eastern Time on any business day; (d) one business day after the date of written
confirmation of transmission, if delivered after 5:00 p.m. Eastern time on any
business day; and (e) one business day after timely delivery to the courier, if
by overnight courier service.

 

13.                                 Miscellaneous.

 

13.1                           This Agreement contains the entire agreement and
understanding concerning the subject matter hereof among the Parties and
specifically supersedes any other agreement or understanding, whether written or
oral, among the Parties related to the subject matter hereof.

 

13.2                           No waiver, termination or discharge of this
Agreement, or any of the terms or provisions hereof, shall be binding upon any
Party unless confirmed in writing by such Party.  No waiver by any Party of any
term or provision of this Agreement or of any default hereunder shall affect any
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.  This
Agreement may not be modified or amended except by a writing executed by the
Corporation and all of the Shareholders.

 

13.3                           If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, no other provision of this Agreement
shall be affected as a result thereof, and, accordingly, the remaining
provisions of this Agreement shall remain in full force and effect as though
such void, voidable, invalid or inoperative provision had not been contained
herein.

 

13.4                           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

13.5                           No Party may assign this Agreement, in whole or
in part, without the prior written consent of the other Parties, and any
attempted assignment not in accordance herewith shall be null and void and of no
force or effect.

 

13.6                           This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective heirs, representatives,
successors and permitted assigns.

 

13.7                           The titles, captions and headings contained in
this Agreement are inserted for convenience of reference only and are not
intended to be a part of or to affect in any way the meaning or interpretation
of this Agreement.

 

13.8                           This Agreement shall not be construed more
strictly against any Party regardless of which Party is responsible for its
preparation, it being agreed that this Agreement was fully negotiated by all
Parties.

 

17

--------------------------------------------------------------------------------


 

13.9                           Common nouns and pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular and plural, as the identity
of the Person may in the context require.

 

13.10                     Upon the reasonable request of any other Party, each
Party agrees to take any and all actions, including, without limitation, the
execution of certificates, documents or instruments, necessary or appropriate to
give effect to the terms and conditions set forth in this Agreement.

 

13.11                     Each Shareholder, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to seek specific performance of its rights under this
Agreement.

 

13.12                     Each Shareholder hereby agrees to reimburse the other
Shareholder for all reasonable costs and expenses incurred by it in any
proceeding commenced in connection with enforcing its rights hereunder, provided
the Shareholder seeking reimbursement of expenses in such proceeding is
successful in establishing its entitlement to such relief under the Agreement.

 

13.13                     Each Shareholder agrees to treat in a confidential
manner all confidential or proprietary information that it receives from the
Corporation or any other Shareholder (or Affiliate thereof) relating to the
Corporation or any other Shareholder (or Affiliate thereof), and shall not use
such confidential information other than as necessary to conduct the
Corporation’s business and shall not disclose such confidential information to
any Person other than (i) its employees, partners, members, financial advisors,
lenders, attorneys or agents and then only to the extent such disclosure, in the
good faith determination of such Shareholder, is necessary for the performance
of the duties or responsibilities of such Persons, and provided that such
Shareholder shall be responsible for ensuring that such Persons are informed of
these confidentiality provisions and maintain the confidentiality of such
information, (ii) in connection with any dispute, action, litigation or
proceeding between or among any of the Shareholders arising out of or in
connection with this Agreement, or the enforcement hereof or thereof, or
(iii) as may be required by law or court order, in which case such Shareholder,
to the extent practicable and permitted by law, shall promptly notify the
Corporation and the Shareholders of such required disclosure and cooperate with
the Corporation and the disclosing Shareholder in obtaining a protective order
from a court of competent jurisdiction relating to such disclosure.

 

13.14                     This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute the same Agreement.  Any signature page of any such
counterpart, or any electronic facsimile thereof, may be attached or appended to
any other counterpart to complete a fully executed counterpart of this
Agreement, and any telecopy or other facsimile transmission of any signature
shall be deemed an original and shall bind such Party.

 

13.15                     The Parties hereto acknowledge and agree that certain
rights granted under this Agreement have been granted solely to CCRT or Merrill
Lynch, as the case may be, and not to all Shareholders.  Such rights may not be
enforced by any Person who acquires Shares from

 

18

--------------------------------------------------------------------------------


 

either CCRT or Merrill Lynch, as the case may be, unless otherwise explicitly
provided for herein.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement to be effective as of the Effective
Date.

 

 

 

“Corporation”

 

 

 

LIBERTY ACQUISITION, INC.

 

 

 

 

By:

 

 

 

Name:

Jeffrey A. Howard

 

Title:

President

 

Address:

245 Perimeter Center Parkway

 

 

Suite 600

 

 

Atlanta, GA 30346

 

 

Attention: General Counsel

 

Facsimile:

(770) 206-6187

 

 

 

 

 

 

 

“Shareholders”

 

 

 

 

COMPUCREDIT CORPORATION

 

 

 

 

By:

 

 

 

Name:

William R. McCamey

 

Title:

Treasurer

 

Address:

245 Perimeter Center Parkway

 

 

Suite 600

 

 

Atlanta, GA 30346

 

 

Attention: General Counsel

 

Facsimile:

(770) 206-6183

 

 

 

 

 

 

 

ML IBK POSITIONS, INC.

 

 

 

 

By:

 

 

 

Name:

Andrew J. Coon

 

Title:

Vice President

 

Address:

4 World Financial Center

 

 

10th Floor

 

 

New York, NY 10080

 

 

Attention: Andrew J. Coon

 

Facsimile:

(212) 449-6673

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Reservation of Shares, Shares to Be Fully Paid; Compliance with Governmental
Requirements; Listing of Common Stock.

 

(i)                                     Upon an optional conversion for shares
of CCRT Common Stock pursuant to Article 6 of the Agreement, CompuCredit
Corporation shall provide to Merrill Lynch, free from preemptive rights, out of
its authorized but unissued shares or shares held in treasury, shares of CCRT
Common Stock in an amount equal to the total number of CCRT Conversion Shares
(the “CCRT Underlying Conversion Shares”). Such CCRT Underlying Conversion
Shares shall be fully paid and non-assessable by CompuCredit Corporation and
free from all taxes, liens and charges with respect to the issue thereof.

 

(ii)                                  Unless CCRT exercises its right to
purchase the Shares held by Merrill Lynch pursuant to Section 6.2, CompuCredit
Corporation shall as promptly as practicable after it receives written notice
from Merrill Lynch of the request for the conversion of the Shares held by
Merrill Lynch into CCRT Underlying Conversion Shares (but in no event more than
45 days after receipt of such notice unless such delay is required by applicable
law or otherwise undertaken by CompuCredit Corporation in good faith and for
valid business reasons (not including avoidance of CompuCredit Corporation’s
obligations hereunder), including the acquisition or divestiture of assets),
cause to be filed a registration statement pursuant to Rule 415 under the
Securities Act of 1933, as amended (together with rules and regulations of the
commission promulgated thereunder, the “Securities Act”) or any similar
rule that may be adopted by the Securities and Exchange Commission (the “Shelf
Registration Statement”), which Shelf Registration Statement shall provide for
the registration and resales, on a continuous or delayed basis, of all CCRT
Underlying Conversion Shares.  Merrill Lynch shall cooperate with CompuCredit
Corporation to provide any information reasonably requested by CompuCredit
Corporation to include in the Shelf Registration Statement.

 

(iii)                               CompuCredit Corporation shall use its
reasonable best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the Securities Act and by the
provisions herein to the extent necessary to ensure that (A) it is available for
resales by Merrill Lynch; and (B) it conforms with the requirements of this
Agreement and the Securities Act and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder as announced from time to time,
for a period (the “Effectiveness Period”) from the date the Shelf Registration
Statement is declared effective by the Securities and Exchange Commission until
the earliest of:

 

(1)                                  the date when Merrill Lynch is able to sell
all such CCRT Underlying Conversion Shares immediately without restriction
pursuant to Rule 144(k) under the Securities Act; or

 

(2)                                  the date when all of the CCRT Underlying
Conversion Shares are registered under the Shelf Registration Statement and
disposed of in accordance with the

 

A-1

--------------------------------------------------------------------------------


 

Shelf Registration Statement or pursuant to Rule 144 under the Securities Act or
any similar provision then in force or the CCRT Underlying Conversion Shares
cease to be outstanding (whether as a result of redemption, repurchase,
conversion or otherwise).

 

(iv)                              CompuCredit Corporation shall be deemed not to
have used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Effectiveness Period if it voluntarily takes any action
that would result in the converting Persons not being able to offer and sell
such CCRT Underlying Conversion Shares at any time during the Effectiveness
Period, unless such action is (x) required by applicable law or otherwise
undertaken by CompuCredit Corporation in good faith and for valid business
reasons (not including avoidance of CompuCredit Corporation’s obligations
hereunder), including the acquisition or divestiture of assets, and (y)
permitted herein.

 

(v)                                 At the time the Shelf Registration Statement
is declared effective, Merrill Lynch shall be named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit Merrill Lynch to deliver such prospectus to purchasers of CCRT
Underlying Conversion Shares in accordance with applicable law.  None of
CompuCredit Corporation’s securityholders (other than Merrill Lynch) shall have
the right to include any of CompuCredit Corporation’s securities in the Shelf
Registration Statement.

 

(vi)                              All expenses incident to CompuCredit
Corporation’s performance of or compliance with this Agreement shall be borne by
CompuCredit Corporation regardless of whether a Shelf Registration Statement
becomes effective, including, without limitation:

 

(1)                                  all registration and filing fees and
expenses (including filings made by CompuCredit Corporation with the NASD);

 

(2)                                  all fees and expenses of compliance with
federal securities and state Blue Sky or securities laws;

 

(3)                                  all expenses of printing (including
printing of prospectuses and certificates for the Common Stock to be issued upon
the exercise by Merrill Lynch of its conversion right pursuant to Article 6) and
CompuCredit Corporation’s expenses for messenger and delivery services and
telephone;

 

(4)                                  all fees and disbursements of counsel to
CompuCredit Corporation;

 

(5)                                  all application and filing fees in
connection with listing (or authorizing for quotation) the Common Stock on a
national securities exchange or automated quotation system pursuant to the
requirements hereof; and

 

(6)                                  all fees and disbursements of independent
certified public accountants of CompuCredit Corporation.

 

A-2

--------------------------------------------------------------------------------


 

CompuCredit Corporation shall bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal, accounting or other duties), the expenses of any annual audit and the
fees and expenses of any Person, including special experts, retained by
CompuCredit Corporation.

 

Notwithstanding anything to the contrary herein, any underwriting discounts,
fees and disbursements of counsel to Merrill Lynch, selling commissions and
stock transfer taxes applicable to the CCRT Underlying Conversion Shares
registered on behalf of Merrill Lynch shall be borne by Merrill Lynch.

 

A-3

--------------------------------------------------------------------------------